Exhibit 10.6

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of November 17, 2020, is made and entered into by and among Fortress
Value Acquisition Corp., a Delaware corporation (the “Company”), Fortress
Acquisition Sponsor LLC, a Delaware limited liability company (the “Sponsor”), ,
the undersigned parties listed under Existing Holders on the signature page
hereto (each such party, together with the Sponsor and any person or entity
deemed an “Existing Holder” , an “Existing Holder” and collectively the
“Existing Holders”) and the undersigned parties listed under New Holders on the
signature page hereto (each such party, together with any person or entity
deemed a “New Holder” who hereafter becomes a party to this Agreement pursuant
to Section 5.2 of this Agreement, a “New Holder” and collectively the “New
Holders”). Capitalized terms used but not otherwise defined in this Agreement
shall have the meaning ascribed to such term in the Merger Agreement (as defined
below).

RECITALS

WHEREAS, the Company and the Existing Holders are party to that certain
Registration Rights Agreement dated April 29, 2020 (the “Existing Registration
Rights Agreement”), pursuant to which the Company granted the Existing Holders
certain registration rights with respect to certain securities of the Company;

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger
(the “Merger Agreement”), dated as of July 15, 2020 and amended August 26, 2020,
by and among the Company, FVAC Merger Corp. I, a Delaware corporation, FVAC
Merger LLC II, a Delaware limited liability company, FVAC Merger LLC III, a
Delaware limited liability company, FVAC Merger LLC IV, a Delaware limited
liability company, MP Mine Operations LLC, a Delaware limited liability company
and Secure Natural Resources LLC, a Delaware limited liability company;

WHEREAS, pursuant to the transactions contemplated by the Merger Agreement and
subject to the terms and conditions set forth therein, the New Holders will
receive shares of common stock, par value $0.0001, of the Company (“Company
Stock”), upon the closing of such transactions (the “Closing”);

WHEREAS, the New Holders may receive additional shares of Company Stock (the
“Earn Out Shares”) pursuant to the earn out provisions in the Merger Agreement;

WHEREAS, the Company and the Sponsor have entered into that certain Securities
Subscription Agreement, dated as of January 31, 2020, pursuant to which the
Sponsor purchased an aggregate of 8,625,000 shares (the “Founder Shares”) of the
Company’s Class F common stock, par value $0.0001 per share (the “Class F Common
Stock”), and the Sponsor subsequently transferred an aggregate of 50,000 Founder
Shares to the other Existing Holders;

WHEREAS, the Company and the Existing Holders have entered into that certain
Amended & Restated Sponsor Letter Agreement (the “Sponsor Agreement”), dated as
of July 15, 2020, wherein the Sponsor and the Existing Holders agreed, in
connection with the Closing, to surrender to the Company certain Founder Shares
under certain circumstances and to subject the Founder Shares held by the
Sponsor to certain vesting requirements, in accordance with the terms of the
Sponsor Agreement;

WHEREAS, the Company and the Sponsor have entered into that certain Warrant
Exchange Agreement (the “Warrant Exchange Agreement”), dated as of July 15,
2020, wherein, in connection with the Closing, the Sponsor agreed to exchange
the Sponsor Private Placement Warrants for Class F Common Stock and convert such
Class F Common Stock into vested Company Stock, which shall thereupon be
considered “Founder Shares” for purposes of this Agreement;

WHEREAS, pursuant to Section 5.5 of the Existing Registration Rights Agreement,
the provisions, covenants and conditions set forth therein may be amended or
modified upon the written consent of the Company and the Existing Holders of a
majority-in-interest of the “Registrable Securities” (as such term was defined
in the Existing Registration Rights Agreement) at the time in question; and



--------------------------------------------------------------------------------

WHEREAS, the Company and all of the Existing Holders desire to amend and restate
the Existing Registration Rights Agreement in order to provide the Existing
Holders and the New Holders certain registration rights with respect to certain
securities of the Company, as set forth in this Agreement.

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1    Definitions. The terms defined in this Article I shall, for all purposes
of this Agreement, have the respective meanings set forth below:

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or Chief Financial Officer of the Company, after consultation with
counsel to the Company, (i) would be required to be made in any Registration
Statement or Prospectus in order for the applicable Registration Statement or
Prospectus not to contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein (in the
case of any prospectus and any preliminary prospectus, in the light of the
circumstances under which they were made) not misleading, (ii) would not be
required to be made at such time if the Registration Statement were not being
filed, and (iii) the Company has a bona fide business purpose for not making
such information public.

“Agreement” shall have the meaning given in the Preamble.

“Block Trade” means an offering and/or sale of Registrable Securities by any
Holder on a block trade or underwritten basis (whether firm commitment or
otherwise) without substantial marketing efforts prior to pricing, including,
without limitation, a same day trade, overnight trade or similar transaction.

“Board” shall mean the Board of Directors of the Company.

“Class F Common Stock” shall have the meaning given in the Recitals hereto.

“Commission” shall mean the Securities and Exchange Commission.

“Commission Guidance” means (i) any publicly-available written or oral guidance
of the Commission staff, or any comments, requirements or requests of the
Commission staff and (ii) the Securities Act.

“Company” shall have the meaning given in the Preamble.

“Company Stock” shall have the meaning given in the Recitals hereto.

“Company Shelf Takedown Notice” shall have the meaning given in subsection
2.1.3.

“Demand Registration” shall have the meaning given in subsection 2.2.1.

“Demanding Holders” shall have the meaning given in subsection 2.2.1.

“Earn Out Shares” shall have the meaning given in the Recitals hereto.

“Effectiveness Deadline” shall have the meaning given in subsection 2.1.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

“Existing Holders” shall have the meaning in the Preamble.

 

2



--------------------------------------------------------------------------------

“Existing Registration Rights Agreement” shall have the meaning given in the
Recitals hereto.

“Form S-1 Shelf” shall have the meaning given in subsection 2.1.1.

“Form S-3 Shelf” shall have the meaning given in subsection 2.1.1.

“Founder Shares” shall have the meaning given in the Recitals hereto and shall
be deemed to include the Company Stock issued upon conversion thereof.

“Founder Shares Lock-Up Period” shall mean, with respect to the Founder Shares,
from the date hereof until the earliest to occur of (A) one year after the date
hereof; (B) the first date the closing price of the Company Stock equals or
exceeds $12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the date hereof,
but in no event prior to the expiration of the New Holder Lock-Up Period; and
(C) the date on which the Company completes a liquidation, merger, capital stock
exchange, reorganization or other similar transaction that results in all of the
Company’s public stockholders having the right to exchange their Company Stock
for cash, securities or other property.

“Holders” shall mean the Existing Holders and the New Holders and any person or
entity who hereafter becomes a party to this Agreement pursuant to Section 5.2.

“Insider Letters” shall mean those certain letter agreements, dated as of
April 29, 2020, by and between the Company and each of the Company’s officers,
directors, director nominees and the Sponsor.

“JHL Holders” shall mean James Henry Litinsky, Trustee of James Henry Litinsky
Revocable Trust u/a/d 10/19/2011, JHL Capital Group LLC, JHL Capital Group
Holdings One LLC and JHL Capital Group Holdings Two LLC and any of their
affiliates.

“JHL Holder Lock-Up Period” shall mean, with respect to the Company Stock held
by the JHL Holders, from the date hereof until the earliest to occur of (A) one
year after the date hereof; (B) the first date the closing price of the Company
Stock equals or exceeds $12.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days within any 30-trading day period commencing at least 150 days after the
date hereof; and (C) the date on which the Company completes a liquidation,
merger, capital stock exchange, reorganization or other similar transaction that
results in all of the Company’s public stockholders having the right to exchange
their Company Stock for cash, securities or other property.

“Lock-Up Periods” shall mean the Founder Shares Lock-Up Period, the New Holder
Lock-Up Period and the JHL Holder Lock-Up Period.

“Maximum Number of Securities” shall have the meaning given in subsection 2.2.4.

“Merger Agreement” shall have the meaning given in the Recitals hereto.

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement, or
necessary to make the statements in a Registration Statement or Prospectus (in
the case of the Prospectus, in the light of the circumstances under which they
were made) not misleading.

“New Holders” shall have the meaning given in the Preamble.

“New Holder Lock-Up Period” shall mean, with respect to the Company Stock held
by the New Holders (other than the JHL Holders) or their Permitted Transferees,
from the date hereof until the earliest to occur of (A) 180 days after the date
hereof; (B) the first date the closing price of the Company Stock equals or
exceeds $12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20

 

3



--------------------------------------------------------------------------------

trading days within any 30-trading day period commencing at least 150 days after
the date hereof; and (C) the date on which the Company completes a liquidation,
merger, capital stock exchange, reorganization or other similar transaction that
results in all of the Company’s public stockholders having the right to exchange
their Company Stock for cash, securities or other property.

“Permitted Transferees” shall mean a person or entity to whom a Holder of
Registrable Securities is permitted to transfer such Registrable Securities
prior to the expiration of the Founder Shares Lock-Up Period, New Holder Lock-Up
Period and the JHL Holder Lock-Up Period, as the case may be, under the Insider
Letters, the Warrant Exchange Agreement, the Sponsor Agreement, this Agreement
and any other applicable agreement between such Holder and the Company, and to
any transferee thereafter.

“Piggyback Registration” shall have the meaning given in subsection 2.3.1.

“Pro Rata” shall have the meaning given in subsection 2.2.4.

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

“QVT Holders” shall mean Saratoga Park Ltd., QVT Family Office Onshore LP and
Fourth Avenue FF Opportunities LP – Series E and any of their affiliates.

“Registrable Security” shall mean (a) the shares of Company Stock issued upon
the conversion of the Founder Shares, (b) any issued and outstanding share of
Company Stock or any other equity security (including the shares of Company
Stock issued or issuable upon the exercise of any other equity security) of the
Company held by an Existing Holder as of the date of this Agreement, (c) any
equity securities (including the shares of Company Stock issued or issuable upon
the exercise of any such equity security) of the Company issuable upon
conversion of any working capital loans in an amount up to $1,500,000 made to
the Company by a Holder, (d) any outstanding shares of Company Stock or any
other equity security of the Company held by a New Holder as of the date of this
Agreement (including shares transferred to a Permitted Transferee and the shares
of Company Stock issued or issuable upon the exercise of any such other equity
security), (e) any shares of Company Stock issued or issuable as Earn Out Shares
to a New Holder and (f) any other equity security of the Company issued or
issuable with respect to any such share of Company Stock described in the
foregoing clauses (a) through (g) by way of a stock dividend or stock split or
in connection with a combination of shares, recapitalization, merger,
consolidation or reorganization; provided, however, that, as to any particular
Registrable Security, such securities shall cease to be Registrable Securities
when: (A) a Registration Statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been sold, transferred, disposed of or exchanged in accordance with such
Registration Statement; (B) such securities shall have been otherwise
transferred, new certificates or book entries for such securities not bearing a
legend restricting further transfer shall have been delivered by the Company and
subsequent public distribution of such securities shall not require registration
under the Securities Act; (C) such securities shall have ceased to be
outstanding; or (D) such securities may be sold without registration and without
any limitations, including or restrictions on volume, manner of sale or other
limitations or restrictions pursuant to Rule 144 promulgated under the
Securities Act (or any successor rule promulgated thereafter by the Commission)
(“Rule 144”).

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

(A) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any securities exchange on which the Company Stock is then listed;

 

4



--------------------------------------------------------------------------------

(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

(C) printing, messenger, telephone and delivery expenses;

(D) reasonable fees and disbursements of counsel for the Company;

(E) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

(F) reasonable fees and expenses of one (1) legal counsel selected by the
majority-in-interest of the Demanding Holders initiating a Demand Registration
to be registered for offer and sale in the applicable Registration.

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

“Removed Shares” shall have the meaning given in Section 2.6.

“Requesting Holder” shall have the meaning given in subsection 2.2.1.

“Restricted Securities” shall have the meaning given in subsection 3.6.1.

“Rule 144” shall have the meaning given in the definition of “Registrable
Security.”

“Rule 415” shall have the meaning given in subsection 2.1.1.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Takedown Notice” shall have the meaning given in subsection 2.1.3.

“Shelf Underwritten Offering” shall have the meaning given in subsection 2.1.3.

“Sponsor” shall have the meaning given in the Preamble hereto.

“Sponsor Agreement” shall have the meaning given in the Recitals hereto.

“Sponsor Private Placement Warrants” means the warrants purchased by the Sponsor
pursuant to that certain Private Placement Warrants Purchase Agreement between
the Company and the Sponsor, dated as of April 19, 2020.

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Company are sold to an Underwriter in a firm
commitment underwriting for distribution to the public.

“Warrant Exchange Agreement” shall have the meaning given in the Recitals
hereto.

 

5



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATIONS

2.1    Shelf Registration.

2.1.1    Initial Registration. The Company shall, as soon as practicable, but in
no event later than fifteen (15) business days after the consummation of the
transactions contemplated by the Merger Agreement, use its reasonable best
efforts to file a Registration Statement under the Securities Act to permit the
public resale of all the Registrable Securities held by the Holders from time to
time as permitted by Rule 415 under the Securities Act (or any successor or
similar provision adopted by the Commission then in effect) (“Rule 415”) on the
terms and conditions specified in this subsection 2.1.1 and shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective as soon as practicable after the filing thereof, but in no event later
than sixty (60) days following the filing deadline (the “Effectiveness
Deadline”); provided, that the Effectiveness Deadline shall be extended to
ninety (90) days after the filing deadline if the Registration Statement is
reviewed by, and receives comments from, the Commission. The Registration
Statement filed with the Commission pursuant to this subsection 2.1.1 shall be a
shelf registration statement on Form S-3 (a “Form S-3 Shelf”) or, if Form S-3 is
not then available to the Company, on Form S-1 (a “Form S-1 Shelf”) or such
other form of registration statement as is then available to effect a
registration for resale of such Registrable Securities, covering such
Registrable Securities, and shall contain a Prospectus in such form as to permit
any Holder to sell such Registrable Securities pursuant to Rule 415 at any time
beginning on the effective date for such Registration Statement. A Registration
Statement filed pursuant to this subsection 2.1.1 shall provide for the resale
pursuant to any method or combination of methods legally available to, and
requested by, the Holders. The Company shall use its reasonable best efforts to
cause a Registration Statement filed pursuant to this subsection 2.1.1 to remain
effective, and to be supplemented and amended to the extent necessary to ensure
that such Registration Statement is available or, if not available, that another
Registration Statement is available, for the resale of all the Registrable
Securities held by the Holders until all such Registrable Securities have ceased
to be Registrable Securities. As soon as practicable following the effective
date of a Registration Statement filed pursuant to this subsection 2.1.1, but in
any event within one (1) business day of such date, the Company shall notify the
Holders of the effectiveness of such Registration Statement. When effective, a
Registration Statement filed pursuant to this subsection 2.1.1 (including the
documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any Prospectus contained in
such Registration Statement, in the light of the circumstances under which such
statement is made).

2.1.2    Form S-3 Shelf. If the Company files a Form S-3 Shelf and thereafter
the Company becomes ineligible to use Form S-3 for secondary sales, the Company
shall use its best efforts to file a Form S-1 Shelf as promptly as practicable
to replace the shelf registration statement that is a Form S-3 Shelf and have
the Form S-1 Shelf declared effective as promptly as practicable and to cause
such Form S-1 Shelf to remain effective, and to be supplemented and amended to
the extent necessary to ensure that such Registration Statement is available or,
if not available, that another Registration Statement is available, for the
resale of all the Registrable Securities held by the Holders until all such
Registrable Securities have ceased to be Registrable Securities.

2.1.3    Shelf Takedown. At any time and from time to time following the
effectiveness of the shelf registration statement required by subsection 2.1.1
or 2.1.2, any Holder may request to sell all or a portion of their Registrable
Securities in an underwritten offering that is registered pursuant to such shelf
registration statement, including a Block Trade (a “Shelf Underwritten
Offering”) provided that such Holder(s) (a) reasonably expect aggregate gross
proceeds in excess of $50,000,000 from such Shelf Underwritten Offering or
(b) reasonably expects to sell all of the Registrable Securities held by such
Holder in such Shelf Underwritten Offering but in no event less than
$10,000,000. All requests for a Shelf Underwritten Offering shall be made by
giving written notice to the Company (the “Shelf Takedown Notice”). Each Shelf
Takedown Notice shall specify the approximate number of Registrable Securities
proposed to be sold in the Shelf Underwritten Offering and the expected price
range (net of underwriting discounts and commissions) of such Shelf Underwritten
Offering. Within five (5) business days after receipt of any Shelf Takedown
Notice, the Company shall give written notice of such requested Shelf
Underwritten Offering to all other Holders of Registrable Securities (the
“Company Shelf Takedown Notice”) and, subject to reductions consistent with the
Pro Rata calculations in Section 2.2.4, shall include in such Shelf Underwritten
Offering all Registrable Securities with respect to which the Company has
received written requests for inclusion

 

6



--------------------------------------------------------------------------------

therein, within five (5) days after sending the Company Shelf Takedown Notice,
or, in the case of a Block Trade, as provided in Section 2.5. The Company shall
enter into an underwriting agreement in a form as is customary in Underwritten
Offerings of securities by the Company with the managing Underwriter or
Underwriters selected by the initiating Holders after consultation with the
Company and shall take all such other reasonable actions as are requested by the
managing Underwriter or Underwriters in order to expedite or facilitate the
disposition of such Registrable Securities. In connection with any Shelf
Underwritten Offering contemplated by this subsection 2.1.3, subject to
Section 3.3 and Article IV, the underwriting agreement into which each Holder
and the Company shall enter shall contain such representations, covenants,
indemnities and other rights and obligations of the Company and the selling
stockholders as are customary in underwritten offerings of securities by the
Company.

2.1.4    Holder Information Required for Participation in Shelf Registration. At
least ten (10) business days prior to the first anticipated filing date of a
Registration Statement pursuant to this Article II, the Company shall use
reasonable efforts to notify each Holder in writing (which may be by email) of
the information reasonably necessary about the Holder to include such Holder’s
Registrable Securities in such Registration Statement. Notwithstanding anything
else in this Agreement, the Company shall not be obligated to include such
Holder’s Registrable Securities to the extent the Company has not received such
information, and received any other reasonably requested agreements or
certificates, on or prior to the fifth business day prior to the first
anticipated filing date of a Registration Statement pursuant to this Article II.

2.2    Demand Registration.

2.2.1    Request for Registration. Subject to the provisions of subsection 2.2.4
hereof and provided that the Company does not have an effective Registration
Statement pursuant to subsection 2.1.1 outstanding covering Registrable
Securities, (a) the Existing Holders of at least a majority in interest of the
then-outstanding number of Registrable Securities held by the Existing Holders,
(b) the New Holders of at least a majority-in-interest of the then-outstanding
number of Registrable Securities held by the New Holders or (c) the QVT Holders
of at least a majority-in-interest of the then-outstanding number of Registrable
Securities held by the QVT Holders (the “Demanding Holders”), in each case, may
make a written demand for Registration of all or part of their Registrable
Securities, which written demand shall describe the amount and type of
securities to be included in such Registration and the intended method(s) of
distribution thereof (such written demand a “Demand Registration”). The Company
shall, within ten (10) days of the Company’s receipt of the Demand Registration,
notify, in writing, all other Holders of Registrable Securities of such demand,
and each Holder of Registrable Securities who thereafter wishes to include all
or a portion of such Holder’s Registrable Securities in a Registration pursuant
to a Demand Registration (each such Holder that includes all or a portion of
such Holder’s Registrable Securities in such Registration, a “Requesting
Holder”) shall so notify the Company, in writing, within five (5) days after the
receipt by the Holder of the notice from the Company. Upon receipt by the
Company of any such written notification from a Requesting Holder(s) to the
Company, such Requesting Holder(s) shall be entitled to have their Registrable
Securities included in a Registration pursuant to a Demand Registration and the
Company shall effect, as soon thereafter as practicable, but not more than forty
five (45) days immediately after the Company’s receipt of the Demand
Registration, the Registration of all Registrable Securities requested by the
Demanding Holders and Requesting Holders pursuant to such Demand Registration.
Under no circumstances shall the Company be obligated to effect (x) more than an
aggregate of three (3) Registrations pursuant to a Demand Registration by the
Existing Holders under this subsection 2.2.1 with respect to any or all
Registrable Securities held by such Existing Holders and (y) more than one
(1) Registration pursuant to a Demand Registration by the QVT Holders under this
subsection 2.2.1 with respect to any or all Registrable Securities held by such
QVT Holders; provided, however, that a Registration pursuant to a Demand
Registration shall not be counted for such purposes unless a Registration
Statement that may be available at such time has become effective and all of the
Registrable Securities requested by the Requesting Holders and the Demanding
Holders to be registered on behalf of the Requesting Holders and the Demanding
Holders in such Registration Statement have been sold, in accordance with
Section 3.1 of this Agreement.

2.2.2    Effective Registration. Notwithstanding the provisions of subsection
2.2.1 above or any other part of this Agreement, a Registration pursuant to a
Demand Registration shall not count as a Registration unless and until (i) the
Registration Statement filed with the Commission with respect to a Registration
pursuant to a Demand Registration has been declared effective by the Commission
and (ii) the Company has complied with all of its obligations under this
Agreement with respect thereto; provided, further, that if, after such
Registration Statement

 

7



--------------------------------------------------------------------------------

has been declared effective, an offering of Registrable Securities in a
Registration pursuant to a Demand Registration is subsequently interfered with
by any stop order or injunction of the Commission, federal or state court or any
other governmental agency, the Registration Statement with respect to such
Registration shall be deemed not to have been declared effective, unless and
until, (i) such stop order or injunction is removed, rescinded or otherwise
terminated, and (ii) a majority-in-interest of the Demanding Holders initiating
such Demand Registration thereafter affirmatively elect to continue with such
Registration and accordingly notify the Company in writing, but in no event
later than five (5) days, of such election; provided, further, that the Company
shall not be obligated or required to file another Registration Statement until
the Registration Statement that has been previously filed with respect to a
Registration pursuant to a Demand Registration becomes effective or is
subsequently terminated.

2.2.3    Underwritten Offering. Subject to the provisions of subsection 2.2.4,
if a majority-in-interest of the Demanding Holders so advise the Company as part
of their Demand Registration that the offering of the Registrable Securities
pursuant to such Demand Registration shall be in the form of an Underwritten
Offering, then the right of such Demanding Holder or Requesting Holder (if any)
to include its Registrable Securities in such Registration shall be conditioned
upon such Holder’s participation in such Underwritten Offering and the inclusion
of such Holder’s Registrable Securities in such Underwritten Offering to the
extent provided herein. All such Holders proposing to distribute their
Registrable Securities through an Underwritten Offering under this subsection
2.2.3 shall enter into an underwriting agreement in customary form with the
Underwriter(s) selected for such Underwritten Offering by the
majority-in-interest of the Demanding Holders initiating the Demand
Registration, which Underwriter(s) shall be reasonably satisfactory to the
Company.

2.2.4    Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Registration, in good faith, advises the
Company, the Demanding Holders and the Requesting Holders (if any) in writing
that the dollar amount or number of Registrable Securities that the Demanding
Holders and the Requesting Holders (if any) desire to sell, taken together with
all other Company Stock or other equity securities that the Company desires to
sell and the Company Stock, if any, as to which a Registration has been
requested pursuant to separate written contractual piggy-back registration
rights held by any other stockholders who desire to sell, exceeds the maximum
dollar amount or maximum number of equity securities that can be sold in the
Underwritten Offering without adversely affecting the proposed offering price,
the timing, the distribution method, or the probability of success of such
offering (such maximum dollar amount or maximum number of such securities, as
applicable, the “Maximum Number of Securities”), then the Company shall include
in such Underwritten Offering, as follows: (i) first, the Registrable Securities
of the Demanding Holders (pro rata based on the respective number of Registrable
Securities that each Demanding Holder has requested be included in such
Underwritten Registration and the aggregate number of Registrable Securities
that the Demanding Holders have requested be included in such Underwritten
Registration (such proportion is referred to herein as “Pro Rata”)) that can be
sold without exceeding the Maximum Number of Securities; (ii) second, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clause (i), the Registrable Securities of Requesting Holders (Pro
Rata, based on the respective number of Registrable Securities that each
Requesting Holder has so requested) exercising their rights to register their
Registrable Securities pursuant to subsection 2.2.1 hereof, without exceeding
the Maximum Number of Securities; and (iii) third, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clauses
(i) and (ii), the Company Stock or other equity securities that the Company
desires to sell, which can be sold without exceeding the Maximum Number of
Securities; and (iv) fourth, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (i), (ii) and (iii), the
Company Stock or other equity securities of other persons or entities that the
Company is obligated to register in a Registration pursuant to separate written
contractual arrangements with such persons and that can be sold without
exceeding the Maximum Number of Securities.

2.2.5    Demand Registration Withdrawal. Any of the Demanding Holders initiating
a Demand Registration or any of the Requesting Holders (if any), pursuant to a
Registration under subsection 2.2.1 shall have the right to withdraw from a
Registration pursuant to such Demand Registration or a Shelf Underwritten
Offering pursuant to subsection 2.1.3 for any or no reason whatsoever upon
written notification to the Company and the Underwriter or Underwriters (if any)
of their intention to withdraw from such Registration at least one (1) business
day prior to the effectiveness of the Registration Statement filed with the
Commission with respect to the Registration of their Registrable Securities
pursuant to such Demand Registration (or in the case of an Underwritten
Registration pursuant to Rule 415, at least five (5) business days prior to the
time of pricing of the applicable offering). Notwithstanding anything to the
contrary in this Agreement, the Company shall be responsible for the
Registration Expenses incurred in connection with a Registration pursuant to a
Demand Registration or a Shelf Underwritten Offering prior to its withdrawal
under this subsection 2.2.5.

 

8



--------------------------------------------------------------------------------

2.3    Piggyback Registration.

2.3.1    Piggyback Rights. If the Company proposes to file a Registration
Statement under the Securities Act with respect to an offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities, for its own account or for the account
of stockholders of the Company (or by the Company and by the stockholders of the
Company including, without limitation, pursuant to Section 2.2 hereof), other
than a Registration Statement (i) filed in connection with any employee stock
option or other benefit plan, (ii) for a rights offering or an exchange offer or
offering of securities solely to the Company’s existing stockholders, (iii) for
an offering of debt that is convertible into equity securities of the Company or
(iv) for a dividend reinvestment plan, then the Company shall give written
notice of such proposed filing to all of the Holders of Registrable Securities
as soon as practicable but not less than ten (10) days before the anticipated
filing date of such Registration Statement, which notice shall (A) describe the
amount and type of securities to be included in such offering, the intended
method(s) of distribution, and the name of the proposed managing Underwriter or
Underwriters, if any, in such offering, and (B) offer to all of the Holders of
Registrable Securities the opportunity to register the sale of such number of
Registrable Securities as such Holders may request in writing within five
(5) days after receipt of such written notice (such Registration a “Piggyback
Registration”). The Company shall, in good faith, cause such Registrable
Securities to be included in such Piggyback Registration and shall use its best
efforts to cause the managing Underwriter or Underwriters of a proposed
Underwritten Offering to permit the Registrable Securities requested by the
Holders pursuant to this subsection 2.3.1 to be included in a Piggyback
Registration on the same terms and conditions as any similar securities of the
Company included in such Registration and to permit the sale or other
disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. All such Holders proposing to distribute
their Registrable Securities through an Underwritten Offering under this
subsection 2.3.1 shall enter into an underwriting agreement in customary form
with the Underwriter(s) selected for such Underwritten Offering by the Company.

2.3.2    Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Registration that is to be a Piggyback
Registration, in good faith, advises the Company and the Holders of Registrable
Securities participating in the Piggyback Registration in writing that the
dollar amount or number of Company Stock that the Company desires to sell, taken
together with (i) the Company Stock, if any, as to which Registration has been
demanded pursuant to separate written contractual arrangements with persons or
entities other than the Holders of Registrable Securities hereunder (ii) the
Registrable Securities as to which registration has been requested pursuant to
Section 2.3 hereof, and (iii) the Company Stock, if any, as to which
Registration has been requested pursuant to separate written contractual
piggy-back registration rights of other stockholders of the Company, exceeds the
Maximum Number of Securities, then:

(a)    If the Registration is undertaken for the Company’s account, the Company
shall include in any such Registration (A) first, the Company Stock or other
equity securities that the Company desires to sell, which can be sold without
exceeding the Maximum Number of Securities; (B) second, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clause
(A), the Registrable Securities of Holders exercising their rights to register
their Registrable Securities pursuant to subsection 2.3.1 hereof, Pro Rata,
which can be sold without exceeding the Maximum Number of Securities; and
(C) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A) and (B), the Company Stock, if any, as
to which Registration has been requested or demanded pursuant to written
contractual piggy-back registration rights of other stockholders of the Company,
which can be sold without exceeding the Maximum Number of Securities;

(b)    If the Registration is pursuant to a request by persons or entities other
than the Holders of Registrable Securities, then the Company shall include in
any such Registration (A) first, the Company Stock or other equity securities,
if any, of such requesting persons or entities, other than the Holders of
Registrable Securities, which can be sold without exceeding the Maximum Number
of Securities; (B) second, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clause (A), the Registrable Securities
of Holders exercising their rights to register their Registrable Securities
pursuant to subsection 2.3.1, Pro Rata, which can be sold without exceeding the
Maximum Number of Securities; (C) third, to the extent that the Maximum

 

9



--------------------------------------------------------------------------------

Number of Securities has not been reached under the foregoing clauses (A) and
(B), the Company Stock or other equity securities that the Company desires to
sell, which can be sold without exceeding the Maximum Number of Securities; and
(D) fourth, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A), (B) and (C), the Company Stock or other
equity securities for the account of other persons or entities that the Company
is obligated to register pursuant to separate written contractual arrangements
with such persons or entities, which can be sold without exceeding the Maximum
Number of Securities.

2.3.3    Piggyback Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggyback Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of his, her or its intention to withdraw from such
Piggyback Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggyback Registration (or in the
case of an Underwritten Registration pursuant to Rule 415, at least five
(5) business days prior to the time of pricing of the applicable offering). The
Company (whether on its own good faith determination or as the result of a
request for withdrawal by persons pursuant to separate written contractual
obligations) may withdraw a Registration Statement filed with the Commission in
connection with a Piggyback Registration at any time prior to the effectiveness
of such Registration Statement. Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with the Piggyback Registration prior to its withdrawal
under this subsection 2.3.3.

2.3.4    Unlimited Piggyback Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.3 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.2 hereof
or a Shelf Underwritten Offering effected under subsection 2.1.3.

2.4    Restrictions on Registration Rights. If (A) during the period starting
with the date sixty (60) days prior to the Company’s good faith estimate of the
date of the filing of, and ending on a date one hundred and twenty (120) days
after the effective date of, a Company initiated Registration and provided that
the Company has delivered written notice to the Holders prior to receipt of a
Demand Registration pursuant to subsection 2.2.1 and it continues to actively
employ, in good faith, all reasonable efforts to cause the applicable
Registration Statement to become effective; (B) the Holders have requested an
Underwritten Registration and the Company and the Holders are unable to obtain
the commitment of underwriters to firmly underwrite the offer; or (C) in the
good faith judgment of the Board such Registration would be detrimental to the
Company and the Board concludes as a result that it is essential to defer the
filing of such Registration Statement at such time, then in each case the
Company shall furnish to such Holders a certificate signed by the Chairman of
the Board, the Chief Executive Officer, the Chief Financial Officer, the
President or Secretary of the Company stating that in the good faith judgment of
the Board it would be detrimental to the Company for such Registration Statement
to be filed in the near future and that it is therefore essential to defer the
filing of such Registration Statement. In such event, the Company shall have the
right to defer such filing for a period of not more than ninety (90) days;
provided, however, that the Company shall not defer its obligation in this
manner more than twice in any 12-month period (the “Aggregate Blocking Period”).

2.5    Block Trades. Notwithstanding any other provision of this Article II, but
subject to Sections 2.4 and 3.4, if the Holders desire to effect a Block Trade,
the Holders shall provide written notice to the Company at least five
(5) business days prior to the date such Block Trade will commence. As
expeditiously as possible, the Company shall use its reasonable best efforts to
facilitate such Block Trade. The Holders shall use reasonable best efforts to
work with the Company and the Underwriter(s) (including by disclosing the
maximum number of Registrable Securities proposed to be the subject of such
Block Trade) in order to facilitate preparation of the Registration Statement,
Prospectus and other offering documentation related to the Block Trade and any
related due diligence and comfort procedures.

2.6    Rule 415; Removal. If at any time the Commission takes the position that
the offering of some or all of the Registrable Securities in a Registration
Statement on Form S-3 filed pursuant to this Section 2 is not eligible to be
made on a delayed or continuous basis under the provisions of Rule 415 under the
Securities Act (provided, however, the Company shall be obligated to use
diligent efforts to advocate with the Commission for the registration of all of
the Registrable Securities in accordance with the Commission Guidance, including
without limitation, Compliance and Disclosure Interpretation 612.09) or requires
a Holder to be named as an “underwriter,” the Company shall (i) promptly notify
each holder of Registrable Securities thereof (or in the case of the Commission
requiring a Holder to be named as an “underwriter,” the Holders) and (ii) use
reasonable best efforts to

 

10



--------------------------------------------------------------------------------

persuade the SEC that the offering contemplated by such Registration Statement
is a valid secondary offering and not an offering “by or on behalf of the
issuer” as defined in Rule 415 and that none of the Holders is an “underwriter.”
The Holders shall have the right to select one legal counsel designated by the
holders of a majority of the Registrable Securities subject to such Registration
Statement to review and oversee any registration or matters pursuant to this
Section 2.6, including participation in any meetings or discussions with the
Commission regarding the Commission’s position and to comment on any written
submission made to the Commission with respect thereto. No such written
submission with respect to this matter shall be made to the Commission to which
the applicable Holders’ counsel reasonably objects. In the event that, despite
the Company’s reasonable best efforts and compliance with the terms of this
Section 2.6, the Commission refuses to alter its position, the Company shall
(i) remove from such Registration Statement such portion of the Registrable
Securities (the “Removed Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
Commission may require to assure the Company’s compliance with the requirements
of Rule 415; provided, however, that the Company shall not agree to name any
Holder as an “underwriter” in such Registration Statement without the prior
written consent of such Holder. In the event of a share removal pursuant to this
Section 2.6, the Company shall give the applicable Holders at least five
(5) days prior written notice along with the calculations as to such Holder’s
allotment. Any removal of shares of the Holders pursuant to this Section 2.6
shall be allocated between the Holders on a pro rata basis based on the
aggregate amount of Registrable Securities held by the Holders. In the event of
a share removal of the Holders pursuant to this Section 2.6, the Company shall
promptly register the resale of any Removed Shares pursuant to subsection 2.1.2
hereof and in no event shall the filing of such Registration Statement on Form
S-1 or subsequent Registration Statement on Form S-3 filed pursuant to the terms
of subsection 2.1.2 be counted as a Demand Registration hereunder. Until such
time as the Company has registered all of the Removed Shares for resale pursuant
to Rule 415 on an effective Registration Statement, the Company shall not be
able to defer the filing of a Registration Statement pursuant to Section 2.4
hereof.

ARTICLE III

COMPANY PROCEDURES

3.1    General Procedures. If the Company is required to effect the Registration
of Registrable Securities, the Company shall use its reasonable best efforts to
effect such Registration to permit the sale of such Registrable Securities in
accordance with the intended plan of distribution thereof, and pursuant thereto
the Company shall, as expeditiously as possible:

3.1.1    prepare and file with the Commission as soon as practicable a
Registration Statement with respect to such Registrable Securities and use its
reasonable best efforts to cause such Registration Statement to become effective
and remain effective until all Registrable Securities covered by such
Registration Statement have been sold;

3.1.2    prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be reasonably requested by any majority-in-interest of the
Holders with Registrable Securities registered on such Registration Statement or
any Underwriter of Registrable Securities or as may be required by the rules,
regulations or instructions applicable to the registration form used by the
Company or by the Securities Act or rules and regulations thereunder to keep the
Registration Statement effective until all Registrable Securities covered by
such Registration Statement are sold in accordance with the intended plan of
distribution set forth in such Registration Statement or supplement to the
Prospectus;

3.1.3    prior to filing a Registration Statement or Prospectus, or any
amendment or supplement thereto, furnish without charge to the Underwriters, if
any, and each Holder of Registrable Securities included in such Registration,
and such Holders’ legal counsel, copies of such Registration Statement as
proposed to be filed, each amendment and supplement to such Registration
Statement (in each case including all exhibits thereto and documents
incorporated by reference therein), the Prospectus included in such Registration
Statement (including each preliminary Prospectus), and such other documents as
the Underwriters and each Holder of Registrable Securities included in such
Registration or the legal counsel for any such Holders may request in order to
facilitate the disposition of the Registrable Securities owned by such Holders;

 

11



--------------------------------------------------------------------------------

3.1.4    prior to any public offering of Registrable Securities, use its
reasonable best efforts to (i) register or qualify the Registrable Securities
covered by the Registration Statement under such securities or “blue sky” laws
of such jurisdictions in the United States as any Holder of Registrable
Securities included in such Registration Statement (in light of their intended
plan of distribution) may request and (ii) take such action necessary to cause
such Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental authorities as may be
necessary by virtue of the business and operations of the Company and do any and
all other acts and things that may be necessary or advisable to enable the
Holders of Registrable Securities included in such Registration Statement to
consummate the disposition of such Registrable Securities in such jurisdictions;
provided, however, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify or take any action to which it would be subject to general service of
process or taxation in any such jurisdiction where it is not then otherwise so
subject;

3.1.5    cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;

3.1.6    provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;

3.1.7    advise each seller of such Registrable Securities, promptly after it
shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the Commission suspending the effectiveness of such Registration
Statement or the initiation or threatening of any proceeding for such purpose
and promptly use its reasonable best efforts to prevent the issuance of any stop
order or to obtain its withdrawal if such stop order should be issued;

3.1.8    at least three (3) days prior to the filing of any Registration
Statement or Prospectus or any amendment or supplement to such Registration
Statement or Prospectus, furnish a copy thereof to each seller of such
Registrable Securities and its counsel, including, without limitation, providing
copies promptly upon receipt of any comment letters received with respect to any
such Registration Statement or Prospectus;

3.1.9    notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

3.1.10    permit a representative of the Holders (such representative to be
selected by a majority of the participating Holders), the Underwriter(s), if
any, and any attorney or accountant retained by such Holders or Underwriter(s)
to participate, at each such person’s own expense, in the preparation of the
Registration Statement, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, Underwriter, attorney or accountant in connection with the
Registration; provided, however, that such representative or Underwriter enters
into a confidentiality agreement, in form and substance reasonably satisfactory
to the Company, prior to the release or disclosure of any such information; and
provided further, the Company may not include the name of any Holder or
Underwriter or any information regarding any Holder or Underwriter in any
Registration Statement or Prospectus, any amendment or supplement to such
Registration Statement or Prospectus, any document that is to be incorporated by
reference into such Registration Statement or Prospectus, or any response to any
comment letter, without the prior written consent of such Holder or Underwriter
and providing each such Holder or Underwriter a reasonable amount of time to
review and comment on such applicable document, which comments the Company shall
include unless contrary to applicable law;

3.1.11    obtain a “comfort” letter from the Company’s independent registered
public accountants in the event of an Underwritten Registration, in customary
form and covering such matters of the type customarily covered by “comfort”
letters as the managing Underwriter(s) may reasonably request, and reasonably
satisfactory to a majority-in-interest of the participating Holders;

3.1.12    on the date the Registrable Securities are delivered for sale pursuant
to such Registration, obtain an opinion, dated such date, of counsel
representing the Company for the purposes of such Registration, addressed to the
Holders, the placement agent or sales agent, if any, and the Underwriter(s), if
any, covering such

 

12



--------------------------------------------------------------------------------

legal matters with respect to the Registration in respect of which such opinion
is being given as the Underwriter(s), placement agent(s) or sales agent(s) may
reasonably request and as are customarily included in such opinions and negative
assurance letters, and reasonably satisfactory to a majority in interest of the
participating Holders;

3.1.13    in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

3.1.14    make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
(12) months beginning with the first day of the Company’s first full calendar
quarter after the effective date of the Registration Statement which satisfies
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder
(or any successor rule promulgated thereafter by the Commission);

3.1.15    if the Registration involves the Registration of Registrable
Securities involving gross proceeds in excess of $50,000,000, use its reasonable
efforts to make available senior executives of the Company to participate in
customary “road show” presentations that may be reasonably requested by the
Underwriter(s) in any Underwritten Offering; and

3.1.16    otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

3.2    Registration Expenses. Except as otherwise provided herein, the
Registration Expenses of all Registrations shall be borne by the Company. It is
acknowledged by the Holders that the Holders shall bear all incremental selling
expenses relating to the sale of Registrable Securities, such as Underwriters’
commissions and discounts, brokerage fees, Underwriter marketing costs and,
other than as set forth in the definition of “Registration Expenses,” all
reasonable fees and expenses of any legal counsel representing the Holders.

3.3    Requirements for Participation in Underwritten Offerings. No person may
participate in any Underwritten Offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such person
(i) agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

3.4    Suspension of Sales; Adverse Disclosure. Upon receipt of written notice
from the Company that a Registration Statement or Prospectus contains a
Misstatement, each of the Holders shall forthwith discontinue disposition of
Registrable Securities until it has received copies of a supplemented or amended
Prospectus correcting the Misstatement (it being understood that the Company
hereby covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Company for reasons beyond the
Company’s control, the Company may, upon giving prompt written notice of such
action to the Holders, delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement for the shortest period of time, but in no
event more than forty-five (45) days, determined in good faith by the Company to
be necessary for such purpose; provided, that each day of any such suspension
pursuant to this Section 3.4 shall correspondingly decrease the Aggregate
Blocking Period available to the Company during any twelve (12) month period
pursuant to Section 2.4 hereof. In the event the Company exercises its rights
under the preceding sentence, the Holders agree to suspend, immediately upon
their receipt of the notice referred to above, their use of the Prospectus
relating to any Registration in connection with any sale or offer to sell
Registrable Securities. The Company shall immediately notify the Holders of the
expiration of any period during which it exercised its rights under this
Section 3.4.

3.5    Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Exchange Act. The Company further

 

13



--------------------------------------------------------------------------------

covenants that it shall take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable such Holder to
sell shares of the Company Stock held by such Holder without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144,
including providing any legal opinions.

3.6    Transfer Restrictions.

3.6.1    During the applicable Lock-Up Periods, no Existing Holder or New Holder
shall offer, sell, contract to sell, pledge, grant any option to purchase, make
any short sale or otherwise dispose of or distribute any shares of Company Stock
that are subject to an applicable Lock-Up Period or any securities convertible
into, exercisable for, exchangeable for or that represent the right to receive
shares of Company Stock that are subject to an applicable Lock-Up Period,
whether now owned or hereinafter acquired, that is owned directly by such
Existing Holder or New Holder (including securities held as a custodian) or with
respect to which such Existing Holder or New Holder has beneficial ownership
within the rules and regulations of the Commission (such securities that are
subject to an applicable Lock-Up Period, the “Restricted Securities”), other
than any transfer to a Permitted Transferee, as applicable. The foregoing
restriction is expressly agreed to preclude each Existing Holder or New Holder,
as applicable, from engaging in any hedging or other transaction with respect to
Restricted Securities which is designed to or which reasonably could be expected
to lead to or result in a sale or disposition of the Restricted Securities even
if such Restricted Securities would be disposed of by someone other than such
Existing Holder or New Holder. Such prohibited hedging or other transactions
include any short sale or any purchase, sale or grant of any right (including
any put or call option) with respect to any of the Restricted Securities of the
applicable Existing Holder or New Holder, or with respect to any security that
includes, relates to, or derives any significant part of its value from such
Restricted Securities.

3.6.2    Each Existing Holder and New Holder hereby represents and warrants that
it now has and, except as contemplated by this subsection 3.6.2 for the duration
of the applicable Lock-Up Period, will have good and marketable title to its
Restricted Securities, free and clear of all liens, encumbrances, and claims
that could impact the ability of such Existing Holder or New Holder to comply
with the foregoing restrictions. Each Existing Holder and New Holder agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of any Restricted Securities during the
applicable Lock-Up Period.

3.6.3    Notwithstanding the provisions set forth in Section 3.6.1 and
Section 3.6.2, transfers of the Registrable Securities that are held by any
Existing Holder, any New Holder or any of their Permitted Transferees are
permitted to:

(a)    in the case of an entity, transfer to a stockholder, partner, member or
affiliate of such entity;

(b)    in the case of an individual, transfer by gift to members of the
individual’s immediate family (as defined below) or to a trust, the beneficiary
of which is a member of one of the individual’s immediate family, an affiliate
of such person or to a charitable organization;

(c)    in the case of an individual, transfer by virtue of laws of descent and
distribution upon death of the individual;

(d)    in the case of an individual, transfer pursuant to a qualified domestic
relations order;

(e)    in the case of an entity, transfer by virtue of the laws of the state of
the entity’s organization and the entity’s organizational documents upon
dissolution of the entity;

(f)    exercise any options or warrants to purchase Company Stock (which
exercises may be effected on a cashless basis to the extent the instruments
representing such options or warrants permit exercises on a cashless basis);

 

14



--------------------------------------------------------------------------------

(g)    transfer to the Company to satisfy tax withholding obligations pursuant
to the Company’s equity incentive plans or arrangements;

(h)    transfer to the Company pursuant to any contractual arrangement in effect
at the Closing that provides for the repurchase by the Company or forfeiture of
the Holder’s Company Stock or other securities convertible into or exercisable
or exchangeable for Company Stock in connection with the termination of the
Holder’s service to the Company;

(i)    enter into, at any time after the Closing, any trading plan providing for
the sale of Company Stock by the Holder, which trading plan meets the
requirements of Rule 10b5-1(c) under the Exchange Act, provided, however, that
such plan does not provide for, or permit, the sale of any Company Stock during
the applicable Lock-Up Period and no public announcement or filing is
voluntarily made or required regarding such plan during the applicable Lock-Up
Period; and

(j)    enter into transactions in the event of completion of a liquidation,
merger, stock exchange or other similar transaction which results in all of the
Company’s Holders having the right to exchange their shares of Company Stock for
cash, securities or other property.

provided, however, that in the case of clauses (a) through (e), these permitted
transferees must enter into a written agreement with the Company agreeing to be
bound by the transfer restrictions herein (it being understood that any
references to “immediate family” in the agreement executed by such transferee
shall expressly refer only to the immediate family of the Holder and not to the
immediate family of the transferee), agreeing to be bound by these transfer
restrictions. For purposes of this section, “immediate family” shall mean a
spouse, domestic partner, child, grandchild or other lineal descendant
(including by adoption), father, mother, brother or sister of the Holder; and
“affiliate” shall have the meaning set forth in Rule 405 under the Securities
Act.

ARTICLE IV

INDEMNIFICATION AND CONTRIBUTION

4.1    Indemnification.

4.1.1    The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers and directors and each person who
controls such Holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses (including attorneys’ fees)
caused by any untrue or alleged untrue statement of material fact contained in
any Registration Statement, Prospectus or preliminary Prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same are caused by or contained in
any information furnished in writing to the Company by such Holder expressly for
use therein. The Company shall indemnify the Underwriters, their officers and
directors and each person who controls such Underwriters (within the meaning of
the Securities Act) to the same extent as provided in the foregoing with respect
to the indemnification of the Holder.

4.1.2    In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors and officers and agents and each person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorneys’
fees) resulting from any untrue statement of material fact contained in the
Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto or any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is contained in any
information or affidavit so furnished in writing by such Holder expressly for
use therein; provided, however, that the obligation to indemnify shall be
several, not joint and several, among such Holders of Registrable Securities,
and the liability of each such Holder of Registrable Securities shall be in
proportion to and limited to the net proceeds received by such Holder from the
sale of Registrable Securities pursuant to such Registration Statement. The
Holders of Registrable Securities shall indemnify the Underwriters, their
officers, directors and each person who controls such Underwriters (within the
meaning of the Securities Act) to the same extent as provided in the foregoing
with respect to indemnification of the Company.

 

15



--------------------------------------------------------------------------------

4.1.3    Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

4.1.4    The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.

4.1.5    If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action and the benefits received by the
such indemnifying party or indemnified party; provided, however, that the
liability of any Holder under this subsection 4.1.5 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 4.1.1, 4.1.2 and 4.1.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 4.1.5 were determined by Pro Rata allocation or by any other method
of allocation, which does not take account of the equitable considerations
referred to in this subsection 4.1.5. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this subsection 4.1.5 from any
person who was not guilty of such fraudulent misrepresentation.

ARTICLE V

MISCELLANEOUS

5.1    Notices. Any notice or communication under this Agreement must be in
writing and given by (i) deposit in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, (ii) delivery in person or by courier service providing
evidence of delivery, or (iii)

 

16



--------------------------------------------------------------------------------

transmission by hand delivery, electronic mail or facsimile. Each notice or
communication that is mailed, delivered, or transmitted in the manner described
above shall be deemed sufficiently given, served, sent, and received, in the
case of mailed notices, on the third business day following the date on which it
is mailed and, in the case of notices delivered by courier service, hand
delivery, electronic mail or facsimile, at such time as it is delivered to the
addressee (with the delivery receipt or the affidavit of messenger) or at such
time as delivery is refused by the addressee upon presentation. Any notice or
communication under this Agreement must be addressed, if to the Company, MP
Materials Corp., 6720 Via Austi Parkway, Suite 450, Las Vegas, Nevada 89119,
Attention: Sheila Bangalore, General Counsel and Chief Strategy Officer, and, if
to any Holder, at such Holder’s address or contact information as set forth in
the Company’s books and records. Any party may change its address for notice at
any time and from time to time by written notice to the other parties hereto,
and such change of address shall become effective thirty (30) days after
delivery of such notice as provided in this Section 5.1.

5.2    Assignment; No Third Party Beneficiaries.

5.2.1    This Agreement and the rights, duties and obligations of the Company
and the Holders of Registrable Securities, as the case may be, hereunder may not
be assigned or delegated by the Company or the Holders of Registrable
Securities, as the case may be, in whole or in part, except in connection with a
transfer of Registrable Securities by such Holder to a Permitted Transferee but
only if such Permitted Transferee agrees to become bound by the transfer
restrictions set forth in this Agreement.

5.2.2    Prior to the expiration of the Founder Shares Lock-Up Period, the New
Holder Lock-Up Period or the JHL Holder Lock-Up Period, as the case may be, no
Holder who is subject to any such lock-up period may assign or delegate such
Holder’s rights, duties or obligations under this Agreement, in whole or in
part, in violation of the applicable lock-up period, except in connection with a
transfer of Registrable Securities by such Holder to a Permitted Transferee but
only if such Permitted Transferee agrees to become bound by the transfer
restrictions set forth in this Agreement.

5.2.3    This Agreement and the provisions hereof shall be binding upon and
shall inure to the benefit of each of the parties and its successors and the
permitted assigns of the Holders, which shall include Permitted Transferees.

5.2.4    This Agreement shall not confer any rights or benefits on any persons
that are not parties hereto, other than as expressly set forth in this Agreement
and Section 5.2 hereof.

5.2.5    No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 5.1 hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 5.2 shall be null and void.

5.3    Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

5.4    Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY
BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT
(I) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE
STATE OF NEW YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO
AND TO BE PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF
LAW PROVISIONS OF SUCH JURISDICTION (II) THE VENUE FOR ANY ACTION TAKEN WITH
RESPECT TO THIS AGREEMENT SHALL BE ANY STATE OR FEDERAL COURT IN NEW YORK COUNTY
IN THE STATE OF NEW YORK.

 

17



--------------------------------------------------------------------------------

5.5    Amendments and Modifications. Upon the written consent of the Company and
the Holders of at least a majority in interest of the Registrable Securities at
the time in question, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, however, that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects either the Existing Holders as a group, the JHL Holders as a
group or the QVT Holders as a group, respectively, in a manner that is
materially adversely different from Existing Holders, JHL Holders or QVT
Holders, as applicable, shall require the consent of at least a
majority-in-interest of the Registrable Securities held by such Existing
Holders, a majority-in-interest of the Registrable Securities held by such JHL
Holders, a majority-in-interest of the Registrable Securities held by such QVT
Holders, as applicable, at the time in question so affected; provided, further,
that notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects one Holder or group of affiliated Holders, solely in its
capacity as a holder of the shares of capital stock of the Company, in a manner
that is materially different from the other Holders (in such capacity) shall
require the consent of the Holder or group of affiliated Holders so affected. No
course of dealing between any Holder or the Company and any other party hereto
or any failure or delay on the part of a Holder or the Company in exercising any
rights or remedies under this Agreement shall operate as a waiver of any rights
or remedies of any Holder or the Company. No single or partial exercise of any
rights or remedies under this Agreement by a party shall operate as a waiver or
preclude the exercise of any other rights or remedies hereunder or thereunder by
such party.

5.6    Other Registration Rights. The Company represents and warrants that no
person, other than a Holder of Registrable Securities, has any right to require
the Company to register any securities of the Company for sale or to include
such securities of the Company in any Registration filed by the Company for the
sale of securities for its own account or for the account of any other person.
Further, the Company represents and warrants that this Agreement supersedes any
other registration rights agreement or agreement with similar terms and
conditions and in the event of a conflict between any such agreement or
agreements and this Agreement, the terms of this Agreement shall prevail.

5.7    Term. This Agreement shall terminate upon the earlier of (i) the tenth
anniversary of the date of this Agreement and (ii) the date as of which (A) all
of the Registrable Securities have been sold pursuant to a Registration
Statement (but in no event prior to the applicable period referred to in
Section 4(a)(3) of the Securities Act and Rule 174 thereunder (or any successor
rule promulgated thereafter by the Commission)) or (B) the Holders of all
Registrable Securities are permitted to sell the Registrable Securities under
Rule 144 under the Securities Act without limitation on the amount of securities
sold or the manner of sale. The provisions of Section 3.5 and Article IV shall
survive any termination.

[SIGNATURE PAGES FOLLOW]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

COMPANY:

FORTRESS VALUE ACQUISITION CORP.,

a Delaware corporation

By:  

/s/ Andrew A. McKnight

  Name: Andrew A. McKnight   Title:   Chief Executive Officer EXISTING HOLDERS:

FORTRESS ACQUISITION SPONSOR LLC,

a Delaware limited liability company

By:  

/s/ Alexander Gillette

  Name: Alexander Gillette   Title:   Secretary By:  

/s/ R. Edward Albert III

  Name: R. Edward Albert III By:  

/s/ Daniel N. Bass

  Name: Daniel N. Bass By:  

/s/ Micah B. Kaplan

  Name: Micah B. Kaplan By:  

/s/ Aaron F. Hood

  Name: Aaron F. Hood By:  

/s/ Carmen Policy

  Name: Carmen Policy

 

[Signature Page to Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

NEW HOLDERS: JAMES HENRY LITINSKY, TRUSTEE OF JAMES HENRY LITINSKY REVOCABLE
TRUST U/A/D 10/19/2011 By:  

/s/ James H. Litinsky

  Name: James H. Litinsky   Title:   Trustee JHL CAPITAL GROUP LLC By:  

/s/ James H. Litinsky

  Name: James H. Litinsky   Title: Authorized Signatory JHL CAPITAL GROUP
HOLDINGS ONE LLC By:  

/s/ James H. Litinsky

  Name: James H. Litinsky   Title: Authorized Signatory JHL CAPITAL GROUP
HOLDINGS TWO LLC By:  

/s/ James H. Litinsky

  Name: James H. Litinsky   Title: Authorized Signatory

 

[Signature Page to Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

NEW HOLDERS: SARATOGA PARK LTD. By:  

/s/ Dan Gold

  Name: Dan Gold   Title: Director QVT FAMILY OFFICE ONSHORE LP By its general
partner, QVT Associates GP LLC By:  

/s/ Dan Gold

  Name: Dan Gold   Title: Managing Member FOURTH AVENUE FF OPPORTUNITIES LP –
SERIES E By its general partner, Fourth Avenue Capital Partners GP LLC By:  

/s/ Dan Gold

  Name: Dan Gold   Title: Managing Member

 

[Signature Page to Amended and Restated Registration Rights Agreement]